Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,5-8 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10 recites “a third single lens that is a biconvex lens”. However, the claims fail to include a second single lens in a second lens group with a plurality of second cemented lens. Claim 1, lines 15, recites “second single lens that is biconcave”. The second single lens is described in the fourth lens group but the first single lens of the fourth lens group is not claimed.  Thus, claim1 is unclear and indefinite. 
Claim 22 inherits the indefiniteness of claim 1. 
Claims 24 recites “wherein the second lens group consist of, in order from an object to an image side, the first single lens, the third single lens, a … and a 
Claims 2,5-8, 19-21, 23 inherit their indefiniteness from claim 1.
Claims 1,2,5-8 and 19-24 will be examined as best understood by the Examiner. 
(Note: the Examiner suggest claim 1 be amended to include: “a second lens group… a first single lens that is a biconvex lens having a positive refractive power, a second 
Note: the Examiner suggest the Examiner suggest claim 1 be amended to include “a fourth lens group…. third 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Claims 1, 2, 5-8, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki (EP2876481) in view of Fujimoto et al (US20060203354).
Regarding claim 1, Yamawaki teaches an immersion microscope objective comprising: a first lens group (L1, L2) that consists of a first cemented lens (L1, L2) and has a positive refractive power (paragraph 63), the first cemented lens consisting of a planoconvex lens (L1) having a plane surface facing an object and a first meniscus lens (L2) having a concave surface facing the object (see figure 1), the first meniscus lens (L2) having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens; a second lens group (L3-L12) that has a positive refractive power, the second lens group including a first single lens (L3 or L4) that is a biconvex lens ( meniscus or plano-convex)having a positive refractive power, a third single lens (L3 or L4) that is a biconvex lens ( meniscus or plano convex) and a  plurality of second cemented lenses (L5, L6, L7 ; L8, L9 and L10, L11,L12);
a third lens group (L13-L14) that consists of a second cemented lens with a meniscus shape that has a concave surface facing an image (see figure 1); and
a fourth lens group (L15, L16, L17) that has a negative refractive power and that includes a second single lens (L15) that is a biconcave lens and a fourth cemented lens (L16, L17) consisting of a plurality of meniscus lenses, each of the plurality of meniscus lenses having a concave surface facing the object, wherein the object, the first lens group, the second lens group, the third lens group, and the fourth lens group are arranged in this order (see figure 1 and paragraphs 62-65), the immersion microscope objective satisfies the following conditional expression: 2≤h1/h2≤4 (1) where hl indicates a height of an axial marginal ray at a lens surface that is the third cemented lens, and h2 indicates a height of an axial marginal ray at a lens surface that is the closest to the image among lens surfaces of the third cemented lens. Yamawaki illustrates the ray heights at the object side is wider than the image side of the third cemented lens (L13-L14) in the third group; thus, the value of h1 would be larger than h2. However, Yamawaki fails to specifically disclose the first meniscus lens (L2) having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens; a first single lens that is a biconvex lens, a third single lens that is a biconvex lens; and satisfying 2≤h1/h2≤4 (1). 
In the same field of endeavor, Fujimoto teaches an microscope objective comprising (see figure 4 embodiment): a first lens group (G1) that consists of a first cemented lens (L1, L2) and has a positive refractive power (paragraph 82), the first cemented lens consisting of a planoconvex lens (L1) having a plane surface facing an object and a first meniscus lens (L2) having a concave surface facing the object (see figure 4), the first meniscus lens (L2) having a thickness on an optical axis that is greater than a radius of curvature of a lens surface of an image side of the first meniscus lens (paragraph 82); a second lens group (G2, G3) that has a positive refractive power (paragraph 82), the second lens group including a first single lens(L3) that is a biconvex lens having a positive refractive power, third single lens  (L10) that is a biconvex lens, and a plurality of second cemented lenses (L4, L5, L6 or L7,L8,L9);
a third lens group (G4) that consists of a third cemented lens (L11, L12) with a meniscus shape that has a concave surface facing an image (see figure 4); and
a fourth lens group (G5) that has a negative refractive power (paragraph 82) and that includes a fourth cemented lens (L13, L14) with a concave surface facing the object, wherein the object, the first lens group, the second lens group, the third lens 2≤h1/h2≤4 (1) where hl indicates a height of an axial marginal ray at a lens surface that is the closest to the object among lens surfaces of the third cemented lens, and h2 indicates a height of an axial marginal ray at a lens surface that is the closest to the image among lens surfaces of the third cemented lens. Fujimoto illustrates the ray heights at the object side is wider than the image side of the third cemented lens (L11-L12) in the third group; thus, the value of h1 would be also be larger than h2. Thus, it would have been also obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki to include a first meniscus with greater thickness than the value of its image side radius of curvature, since Fujimoto teaches designing the first lens group to correct Petzval’s sum and controlling the radius of curvature of the meniscus lens to suppress spherical aberration (see paragraphs 50-51).
	Yamawaki-Fujimoto fails to specifically disclose satisfying 2≤h1/h2≤4 (1). Since Yamawaki-Fujimoto teaches h1 is larger than h2, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki-Fujimoto combination to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an 
Regarding claim 2, Yamawaki teaches the immersion microscope objective of claim 1, wherein the second lens group (L3-L12) includes a cemented triplet lens (L5, L6, L7).
Regarding claim 5, Fujimoto teaches a value of approximately 1.2. Yamawaki-Fujimoto combination fails to specifically disclose the immersion microscope objective of claim 1, wherein the immersion microscope objective satisfies the following conditional expression: 0≤R1|/|R2|≤1 (2) where Rl indicates a radius of curvature of a lens surface of the first single lens on an object side of the first single lens, and R2 indicates a radius of curvature of a lens surface of the first single lens on an image side of the first single lens.  However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki-Fujimoto combination to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, see Examiner’s notes in claim 5. 
Regarding claim 7, Yamawaki teaches the immersion microscope objective of claim 1, wherein the first single lens (L3 or L4) is located between the first lens 
Regarding claim 8, Yamawaki teaches the immersion microscope objective of claim 2, wherein the first single lens (L3 or L4) is located between the first lens group (L1, L2) and the second cemented lenses (L5, L6, L7) that is the closest to the object -see figure 1. Fujimoto teaches wherein the first single lens (L3) is located between the first lens group (L1, L2) and the second cemented lenses (L4, L5, L6) that is the closest to the object -see figure 4. 
Regarding claim 19, Yamawaki teaches NA value slightly below 1.4. Fujimoto teaches a NA> 1.4 (see paragraph 57 and 82).  Yamawaki-Fujimoto combination fails to specifically disclose the claimed equation -2≤∆z1/DOFe≤2. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Additionally, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Yamawaki-Fujimoto combination to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 21, see figure1 of Yamawaki and figure 4 of Fujimoto.
Regarding claim 22, see figure 1 of Yamawaki.
Regarding claim 23, the immersion objective of claim 21, wherein the third single lens (L4) is arranged between the first single lens (L3) and the second cemented lens (L5, L6, L7) among the cemented lenses that is closest to the object- see figure 1 of Yamawaki.
Allowable Subject Matter
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe (US20170261736) teaches an immersion microscope objective with two groups.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH